By Judge T. J. Markow
The parties appeared by counsel on February 23,2000, on the motion to transfer venue. The court finds that plaintiff has properly chosen a permissible venue; This venue, however, is inconvenient to many witnesses who live in North Carolina. Defendant suggests transfer to Greensville County as a more convenient forum to those witnesses. There are other witnesses located in or close to this court, and any transfer venue to Greensville County would be substantially inconvenient to them. As a transfer does not decidedly weigh in favor of one set of witnesses as opposed to the others, the motion is overruled. It is, therefore, ordered that the motion to transfer is overruled.